DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkert (US 2020/0088076 A1) hereinafter Burkert.
Claim 1:
Burkert discloses Oil separating device (10) for the crankcase ventilation of an internal combustion engine, comprising a carrier (11) comprising a gas inlet line (12) for flowing blow-by gas (13) having an inlet end and an outlet end, [Item 2] a gap-defining element (15), wherein at least one annular gap (5, 6) is formed or can be formed between the gap-defining element (15) and the outlet end of the gas inlet line (12), [Item 10, 29, 14] wherein a baffle wall (7, 8) is arranged downstream of the annular gap (5, 6), [Item 11a] characterized in that the oil separating device (10) comprises a circumferential wall (18) surrounding the outer circumference of the gap-defining element (15) and fixed relative to the carrier (11). [Item 31]
Claim 2:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that an impactor fleece (30) is arranged on the inner side of the circumferential wall (18). [Item 11b]
Claim 3:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that the oil separating device (10) comprises a retaining element (14) enclosing the gap-defining element (15). [Item 7]
Claim 4:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that a fastening means, in particular latching means (24), acting between the retaining element (14) and the carrier (11) is provided. [Attaches at the top near 80]
Claim 5:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that the retaining element (14) comprises one or more of the following features: one or more radial retaining webs (21); a guide opening (17), in particular a central guide opening (17); a guide ring (23) for forming the guide opening (17); one or more gas outlet openings (22, 25); at least one support ring (27, 28) arranged radially between the circumferential wall (14) and the guide ring (23). [Item 7]
Claim 6:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that axial guide ribs (48) for the retaining element (14) are arranged on the carrier (11). [Interface between carrier 2 and separator at 70 and 80 in Fig 1.]
Claim 8:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that the retaining element (14) comprises an annular and radially inwardly directed protrusion (31) axially delimiting the circumferential wall (18), wherein the impactor fleece (30) covers at least parts of the circumferential wall (18) and the protrusion (31). [Item 22]
Claim 10:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that the carrier (11) comprises axial guide ribs (38) on the inner side of the gas inlet line (12) for guiding and/or retaining the gap-defining element (15). [Item 10, 19]
Claim 11:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that an outer annular gap (6) is formed or can be formed between the gap-defining element (15) and the outlet end at an outer wall (4) of the gas inlet line (12), wherein an outer baffle wall (8) is arranged downstream of the outer annular gap (6). [Item 25, 29]
Claim 12:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that the circumferential wall (18) is part of the retainer element (14) and/or part of the carrier (11) and/or forms the outer baffle wall (8). [Para. 0067]
Claim 13:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses characterized in that an inner annular gap (5) is formed or can be formed between the gap-defining element (15) and the outlet end at an inner wall (3) of the gas inlet line (12), wherein an inner baffle wall (7) is arranged downstream of the inner annular gap (5). [Items 7, 10, 29, 14]
Claim 14:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1.
Burkert also discloses comprising a spring (54) arranged to exert a pre-tension on the gap-defining element (15). [Item 52]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burkert as applied to claims 3 and 8 above, and further in view of Deshpande et al.  (US 2019/0046911 A1) hereinafter Deshpande.
Claim 7:
Burkert, as shown in the rejection above, discloses all the limitations of claim 3.
Burkert doesn’t explicitly disclose characterized in that the impactor fleece (30) is fastened, in particular welded, to the retaining element (14).
However, Deshpande does disclose characterized in that the impactor fleece (30) is fastened, in particular welded, to the retaining element (14). [Para. 0040]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil separator of Burkert with the welded filter media of Deshpande for the purpose of providing known attachment means for the filter.
Claim 9:
Burkert, as shown in the rejection above, discloses all the limitations of claim 8.
Burkert doesn’t explicitly disclose characterized in that the impactor fleece (30) comprises at least one spot weld (33) and/or seam weld (33) on the protrusion (31) and at least one spot weld (33) and/or seam weld (33) on an axial end face (32) of the retaining element (14).
However, Deshpande does disclose characterized in that the impactor fleece (30) comprises at least one spot weld (33) and/or seam weld (33) on the protrusion (31) and at least one spot weld (33) and/or seam weld (33) on an axial end face (32) of the retaining element (14). [Para. 0040]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil separator of Burkert with the welded filter media of Deshpande for the purpose of providing known attachment means for the filter.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burkert as applied to claim 1 above, and further in view of Malgorn et al. (US 2006/0059875 A1) hereinafter Malgorn.
Claim 15:
Burkert, as shown in the rejection above, discloses all the limitations of claim 1. 
Burkert doesn’t explicitly disclose comprising a driven actuator for displacing the gap-defining element (15) relative to the outlet end of the gas inlet line (12).
However, Deshpande does disclose comprising a driven actuator for displacing the gap-defining element (15) relative to the outlet end of the gas inlet line (12). [Para. 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the oil separator of Burkert with the actuator of Malgorn to provide greater control of the volume of air flow and thus oil separation of the separator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747